DETAILED ACTION
	This is in response to the above application filed on 03/06/2020. Claims 15-31 are examined.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 23 is objected to because of the following informalities:  
In claim 23, “a first one” in line 5 should be changed to “a first link” and “a second one” in line 6 should be changed to “a second link”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-26, and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 15 recites “the first configuration” in line 3 and “the second configuration” in line 6. There is insufficient antecedent basis for these limitations in the claims.
	Claim 15 recites “an extension” in line 5. It is unclear if this extension is the same extension as that recited in line 4, or if the claim is intending to set forth an additional extension, in which case some identifier should be used to distinguish between the extensions. Claim 15 recites “a depression” in lines 
Claim 16 recites “the first and third jaw elements each comprise an extension and a protrusion” in line 2. It is unclear if these extensions and protrusions are referring to the same as set forth above in claim 15 or intending to establish additional extensions and protrusions. Claim 16 further recites “a first depression and a second depression”. It is unclear if these elements are part of the depressions set forth in claim 15 or if they are additional depressions. As best understood by the examiner in light of the specification of the present invention, the first and second depressions are the same as those of claim 15. However, this is not clear in the claim as written. Further, with respect to “the extensions” in line 5 and “the protrusions” in line 7, it is unclear which elements are being referred to – the extensions and protrusions of claim 16, claim 15, or both.
Regarding claim 19, it is unclear if the distance between teeth is a distance between two adjacent teeth on the same surface or between any two teeth of the device. Therefore, one of ordinary skill in the art would not be able to determine if the limitation is met. Examiner is interpreting the claim as written to mean a distance between any two teeth.
Claim 28 recites “the first and third jaw elements each comprise an extension and a protrusion” in line 2. It is unclear if these extensions and protrusions are referring to the same as set forth above in claim 27 or intending to establish additional extensions and protrusions. Claim 28 further recites “a first depression and a second depression”. It is unclear if these elements are part of the depressions set forth in claim 27 or if they are additional depressions. As best understood by the examiner in light of the 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 15 and 17-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 8,870,902 and over claims 13 and 18 of U.S. Patent No. 10,617,439. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent disclose an apparatus which is narrower in scope than that of claims 15 and 17-26  of the application and therefore, the narrower patent claims anticipate the broader application claims.
Claims 27, 29, and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 8,870,902 and over claim 3 of U.S. Patent No. 10,617,439. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent disclose a method which is narrower in scope than that of claims 27, 29, and 31 of the application and therefore, the narrower patent claims anticipate the broader application claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 15, 17, 20-22, 24-27, and 31 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Sutcu (US 5,637,111).
	Regarding claim 15, Sutcu et al. discloses an apparatus (FIGs 1-3) comprising: first (16), second (12), third (14), and fourth (18) jaw elements (FIGs 1-3); wherein in the first configuration (FIG 2, shearing configuration, col 3 line 65-col 4 line 3), the second jaw element is coupled to the first jaw element (FIG 2 shows 12 and 16 are coupled) by an extension (Portion of 30) received in a depression (31, FIG 3), and the fourth jaw element is coupled to the third jaw element (FIG 2 shows 18 and 14 are coupled) by an extension (Portion of 30) received in a depression (31, FIG 3); and wherein in the second configuration (FIG 1, cutting configuration, col 3 lines 58-64), the second jaw element is coupled to the third jaw element (FIG 1 shows 12 and 14 are coupled) by a protrusion (Portion of 30) received in a depression (31, FIG 3), and the fourth jaw element is coupled to the first jaw element (FIG 1 shows 18 and 16 are coupled) by a protrusion (Portion of 30) received in a depression (31, FIG 3).  
Regarding claim 17, Sutcu et al. discloses a shifter shaft (44, FIG 5, col 5 lines 6-30) comprising a proximal end (End attached to handle 43) and a distal end (End attached to 32); wherein the distal end of the shifter shaft is coupled to the second and fourth jaw elements (The distal end of 44 is directly connected to 32 which is connected to the depressions of 12 and 18, therefore 44 is coupled to the second and fourth jaw elements);Page 2 of 7Preliminary AmendmentP00134-US-02-CON wherein a longitudinal axis is defined through the proximal and distal ends of the shifter shaft (Longitudinal axis of device as viewed in FIG 5); wherein on the condition the shifter shaft is in a first position along the longitudinal axis, the apparatus is in the first configuration 
Regarding claim 20, Sutcu et al. discloses a hinge (32, FIGs 1-3); wherein each of the first, second, third, and fourth jaw elements rotate about the hinge (FIGs 1-2 show the jaws rotate around 32 to some extend when moving from open to closed positions).  
Regarding claim 21, Sutcu et al. discloses each of the second and fourth jaw elements comprise a first slot (28); and the hinge moves along the first slots of the second and fourth jaw elements in a direction parallel to the longitudinal axis (When 44 is advanced and retracted, 32 also moves longitudinally through slots 28, col 4 lines 41-51 and col 5 lines 12-17).  
Regarding claim 22, Sutcu et al. discloses each of the second and fourth jaw elements comprise a second slot (28) defined by two arcs (The ends of the slots each form arcs); and the distal end of the shifter shaft (44) is configured to engage the second slots of the second and fourth jaw elements to shift the second and fourth jaw elements relative to the hinge on the condition the shifter shaft is moved between the first and second positions (Shifter shaft 44 is connected to hinge 32, which is engaged with the slots and shifts the jaw elements relative to the hinge, col 4 lines 41-51 and col 5 lines 12-17.  
Regarding claim 24, Sutcu et al. discloses the apparatus of claim 15 embodied in a medical device (FIG 5), wherein: the first configuration is a cutting configuration of the medical device; and the second configuration is a grasping configuration of the medical device (Col 3 lines 58-col 4 line 27 and col 5 line 30-col 6 line 14).  
Regarding claim 25, Sutcu et al. discloses the apparatus of claim 16 embodied in a medical device (FIG 5), wherein: the first configuration is a cutting configuration of the medical device; and the 
Regarding claim 26, Sutcu et al. discloses the apparatus of claim 17 embodied in a medical device (FIG 5), wherein: the first configuration is a cutting configuration of the medical device; and the second configuration is a grasping configuration of the medical device (Col 3 lines 58-col 4 line 27 and col 5 line 30-col 6 line 14).    
Regarding claim 27, Sutcu et al. discloses a method for configuring first (16), second (12), third (14), and fourth (18) jaw elements (FIGs 1-3) into first (FIG 2) and second (FIG 1) configurations (Col 5 line 30 – col 6 line 15, FIGs 6A-6C), the method comprising: configuring the first, second, third, and fourth jaw elements into the first configuration by causing the second and fourth jaw elements to respectively couple to the first and third jaw elements by two first depressions receiving two extensions (In the first configuration of FIG 2, second and first jaw elements 12 and 16 are coupled to one another and fourth and third jaw elements 18 and 14 are coupled to one another through extensions 30 and 32 being received within one of depressions 31 and 26); and configuring the first, second, third, and fourth jaw elements into the second configuration by causing the second and fourth jaw elements to respectively couple to the third and first jaw elements by two second depressions receiving two protrusions (In the second configuration of FIG 1, second and third jaw elements 12 and 14 are coupled to one another and fourth and first jaw elements 18 and 116 are coupled to one another through protrusions 30 and 32 being received within one of depressions 31 and 28).  
Regarding claim 31, Sutcu et al. discloses the method comprises configuring a surgical instrument (Shown in FIG 5) into the first and second configurations (FIGs 6A-6C show configuring the surgical instrument into the first and second configurations).
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sutcu (US 5,637,111) in view of Blocher (US 6,520,960).
	Regarding claims 18 and 19, Sutcu discloses the invention substantially as claimed, as set forth above for claim 17. 
Sutcu is silent regarding the first, second, third, and fourth jaw elements each comprising a serrated surface; the serrated surfaces of the first and second jaw elements are configured to engage each other; and the serrated surfaces of the third and fourth jaw elements are configured to engage each other, and wherein each serrated surface comprises teeth separated by a distance equal to or larger than a distance between the first and second positions of the shifter shaft.  
However, Blocher teaches in the same field of endeavor of grasping and manipulating tissue (Abstract) and apparatus (FIGs 1-4) having a first (18), second (20), third (24) and fourth (22) jaw element (FIG 2) wherein each of the first, second, third, and fourth jaw elements each comprising a serrated surface (40, 42, 44, and 46, FIGs 2-4 show the inner surfaces of each of the jaws is serrated, col 7 lines 14-20); the serrated surfaces of the first and second jaw elements are configured to engage each other (When 18 is closed towards 20, serrated surfaces 40 and 42 are at least configured to engage one 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first, second, third, and fourth jaw elements of Sutcu to each comprise the serrated surfaces and teeth, as taught by Blocher, for the purpose of increasing the friction between the jaws and improve the gripping capabilities for grasping and securely retaining tissue (Blocker col 7 lines 14-21). In the device as modified, the teeth are separated by a distance equal to or larger than a distance between the first and second positions of the shifter shaft (The claim does not specify which two teeth a distance is taken between. In the configuration of FIG 1, a tooth on the distal end of 12 is separated from a tooth on the distal end of 18 by a distance greater than the length of travel of slot 26).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771